AMENDMENT #2 TO DEED OF LEASE THIS AMENDMENT #2 TO LEASE AGREEMENT (the "Amendment #2") is made as of the 18th day of June 2009, by and between ePLUS, INC. ("Tenant"), and Norton Building 1 LLC ("Landlord"). WHEREAS, the Landlord is the owner of certain property, located in Fairfax County, Virginia, with a street address of 13595 Dulles Technology Drive, Herndon, Virginia (the "Property"), improved by a two-story office building located thereon (the "Building"); and, WHEREAS, the Tenant and Landlord are parties to that certain LEASE AGREEMENT dated as of
